Hernandez v City of Yonkers (2014 NY Slip Op 06801)
Hernandez v City of Yonkers
2014 NY Slip Op 06801
Decided on October 8, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2013-03775
 (Index No. 23834/06)

[*1]Kristopher Hernandez, etc., et al., respondents, 
vCity of Yonkers, et al., appellants, et al., defendant.
Michael V. Curti, Corporation Counsel, Yonkers, N.Y. (John J. Phelan of counsel), for appellants.
Gash & Associates, P.C., White Plains, N.Y. (Gary Mitchel Gash and Louis A. Badolato of counsel), for respondents.
DECISION & ORDER
In an action to recover damages for personal injuries, etc., the City of Yonkers and the City of Yonkers Board of Education appeal from so much of an order of the Supreme Court, Westchester County (Loehr, J.), dated January 31, 2013, as granted the plaintiffs' motion for summary judgment on the issue of liability.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the plaintiffs' motion for summary judgment on the issue of liability. The plaintiffs met their prima facie burden of establishing that the City of Yonkers and the City of Yonkers Board of Education (hereinafter together the City defendants) negligently installed and maintained carpeting over the concrete surfaces of the playgrounds at the infant plaintiff's school, and that they had actual knowledge of the defective condition of the carpeting, including the fact that it was ripped in places and that it did not properly adhere to the concrete surface (see Alvarez v Prospect Hosp ., 68 NY2d 320; Zuckerman v City of New York , 49 NY2d 557). The plaintiffs further established, prima facie, that this defective condition caused the infant plaintiff's tripping accident and resulting injury (see Alvarez v Prospect Hosp ., 68 NY2d 320; Zuckerman v City of New York , 49 NY2d 557). In opposition, the defendants failed to raise a triable issue of fact.
The defendants' remaining contentions are without merit.
Accordingly, the Supreme Court properly granted the plaintiffs' motion for summary judgment on the issue of liability.
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court